Citation Nr: 1204373	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  10-32 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether the appellant is a veteran for the purpose of establishing entitlement to one-time payment from the Filipino Veterans Equity Compensation Fund.


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The claimant/appellant alleges he is a deserving United States Armed Forces in the Far East (USAFFE) and guerilla veteran of World War II.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 decisional letter from the Manila RO that denied the appellant's claim seeking compensation from the Filipino Veterans Equity Compensation Fund.  Because veteran status of the person seeking benefits is a threshold requirement for establishing entitlement to such benefit, that is the matter before the Board.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The service department has certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.


CONCLUSION OF LAW

The appellant is not a veteran, and is not eligible for one-time payment from the Filipino Veterans Equity Compensation Fund.  38 U.S.C.A. §§ 101, 107 (West 2002 & Supp. 2009); American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted Feb. 17, 2009); 38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1).

In Palor v. Nicholson, 21 Vet. App. 325 (2007), the United States Court of Appeals for Veterans Claims (Court) held that, in claims where it is necessary to first establish veteran status, proper VCAA notice must be tailored to also inform claimants of the information or evidence necessary to prove the element of veteran status, what information the appellant is responsible for providing, and what information VA will seek to obtain concerning that element.

VA's duties to assist and notify have been considered in this case.  A May 2011 letter to the appellant provided him with proper VCAA notification, and the appellant's veteran status has been certified by the National Personnel Records Center (NPRC) in November 2009, April 2010 and June 2011 after further information was received from the appellant.  The claim was also thereafter readjudicated in the September 2011 supplemental statement of the case. 

Because qualifying service and how it may be established are outlined in statutes and regulations, to which the Board is bound, and because service department certifications of service are binding on VA, the Board's review is limited to interpretation of the pertinent law and regulations.  In this case, the law is dispositive and basic legal entitlement to the one-time payment from the Filipino Veterans Equity Compensation Fund is precluded as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); see also Palor, 21 Vet. App. at 332-33 (noting that "given the binding nature of the U.S. service department's certification . . . a remand for further development could not possibly change the outcome of the decision.").


Factual Background 

The appellant contends he is a deserving recognized guerilla veteran of World War II.  He reports he served from September 1944 to January 1946 in the Bulacan military area.  

In his March 2009 application for one-time payment from the Filipino Veterans Equity Compensation Fund, he listed his full name, provided his place and date of birth, his dates of service, the unit in which he served and his service number.  He also provided the names of his father, mother, spouse, date of marriage, and spouse's date of birth.

In support of his claim, the appellant provided information consisting of an identification card from the Republic of the Philippines Office of Senior Citizens Affairs issued in February 1996; a March 1946 record from the Admission and Disposition Office, 1st General Hospital; a February 1998 certification that the appellant is a veteran of World War II/Philippine Revolution from the Republic of the Philippines, Department of National Defense, Philippine Veterans Affairs Office; a March 1993 Certificate of Death for his spouse; a June 1954 certification from the Republic of the Philippines, Department of National Defense, Philippine Veterans Board showing that the appellant (under a different spelling of his name) was carried in a revised roster (Guerrilla); an April 1946 document including the name of the appellant among individuals listed as being discharge from the service of the Philippine Army for the convenience of the government effective 18, April 1946; a February 1998 Certification of the appellant's status as a "regular pensioner" from the Department of National Defense, Philippine Veterans Affairs Office, Veterans Compound; and an undated Application Form for Bank Remittance for Active Pensioner from Philippine Veterans Affairs Office.  

Based on this information, in November 2009, the National Personnel Records Center (NPRC) certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  

The claimant provided further information consisting of certifications of his birth and marriage; a January 30, 1948 statement of military pay; an undated Request for Certification of Military or Naval Service to the United States Department of Justice, Immigration and Naturalization Service; an affidavit noting that both spellings of the appellant's name are for the same person; a January 1985 letter from the Department of the Navy, Commander U.S. Facility Subic Bay, noting that the appellant had completed more than 18 years of civilian service with the Government of the United States and his employment began in June 1946; a January 1946 WD AGO Form 38, Report of Physical Examination of Enlisted Personnel Prior to Discharge, Release From Active Duty or Retirement with additional medical documents showing he was treated for malaria; his June 1946 appointment as light truck driver (and employee identification card) from Headquarters Base, United States Army Forces Western Pacific, Office of Assistant Chief of Staff, Civilian Personnel Division; April 1946 Commonwealth of the Philippines, Special Orders; a May 1946 Certificate of Discharge from the Commonwealth of the Philippines, Philippine Army; and duplicates of previously submitted documents.  

Based on this additional information (including both spellings of the appellant's name), in April 2010, NPRC certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.

The appellant again provided additional evidence consisting of his written statement narating the details of his activities before and during World War II; an identification card from the Federation of Senior Citizens, Association of the Philippines; a January 2011 certification of service from General Headquarters, Armed Forces of the Philippines, Office of the Adjutant General; and duplicates of previously submitted documents.  

Based on this additional evidence (including 4 spellings of his name), in June 2011 the NPRC certified that no change was warranted in its prior negative service certification.

Legal Criteria and Analysis

Under the American Recovery and Reinvestment Act, a new one-time benefit is provided for certain Philippine veterans to be paid from the "Filipino Veterans Equity Compensation Fund."  American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted Feb. 17, 2009).  Payments for eligible persons will be either in the amount of $9,000 for non-United States citizens, or $15,000 for United States citizens.

Section 1002 addresses Payments to Eligible Persons Who Served in the United States Armed Forces in the Far East during World War II.  Section 1002(c)(1) provides that the Secretary may make a payment from the compensation fund to an eligible person who, during the one-year period beginning on the date of the enactment of this Act, submits to the Secretary a claim for benefits under this section.  The application for the claim shall contain such information and evidence as the Secretary may require.  Section 1002(c)(2) provides that if an eligible person who has filed a claim for benefits under this section dies before payment is made under this section, the payment under this section shall be made instead to the surviving spouse, if any, of the eligible person.

Section 1002(d) provides that an eligible person is any person who--(1) served--(A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538 ); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable.

For eligible persons who accept a payment from the Filipino Veterans Equity Compensation Fund, such payment "shall constitute a complete release of any claim against the United States by reason of [such] service . . . ."  However, nothing in this act "prohibit[s] a person from receiving any benefit (including health care, survivor, or burial benefits) which the person would have been eligible to receive based on laws in effect as of the day before the date of the enactment of this Act."  

For purposes of establishing entitlement to VA benefits, VA may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department under the following conditions: (1) the evidence is a document issued by the service department; (2) the document contains needed information as to length, time, and character of service; and, (3) in the opinion of the VA, the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a).  When the claimant does not submit evidence of service or the evidence does not meet the requirements of this section, the VA shall request verification of service from a service department.  38 C.F.R. § 3.203(c).

The appellant has not submitted any documents that meet the first requirement of 38 C.F.R. § 3.203(a).  He has not submitted a DD Form 214, a Certification of Release or Discharge from Active Duty, or an original Certificate of Discharge from the U.S. Armed Forces.  Therefore, VA sought service department verification of whether the appellant served in the U.S. Armed Forces in the Philippines (and specifically whether he has had guerrilla service as alleged). 

In November 2009, the service department (via the NPRC) certified it had no record of the appellant serving as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  After the appellant submitted affidavits and other documents concerning his reported military service, the service department, (via the NPRC), again certified in April 2010 that it had no record of the appellant serving as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  Finally, after the appellant provided additional documents in support of his claim of active service, the service department (via the NPRC) certified that "no change warranted in prior negative service certification."  Thus, the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.

These certifications are binding on VA; VA has no authority to change or amend these findings.  Duro v. Derwinski, 2 Vet. App. 530 (1992).  If a change of service department certification is what the appellant seeks, his remedy lies with the service department and not with VA.  The appellant has provided no further evidence that would warrant a request for re-certification of his service/nonservice by the service department, and VA must abide by the service department's certification.  See Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).  Accordingly, the Board finds the appellant did not have the requisite service and is not a veteran so as to establish eligibility for compensation from the Filipino Veterans Equity Compensation Fund.  Since the law is dispositive in this matter, the claim must be denied because of the absence of legal merit or entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The appeal to establish veteran status for the appellant and his entitlement to one-time payment from the Filipino Veterans Equity Compensation Fund is denied.




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


